     Case 3:18-cv-00553-MMD-WGC Document 6 Filed 06/05/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6    SHAWN K. BROWN,                                     Case No. 3:18-cv-00553-MMD-WGC

7                                    Plaintiff,                          ORDER
             v.
8

9    JACK BUCHANAN, et al.,

10                               Defendants.

11

12          On February 15, 2019, this Court issued an order directing Plaintiff Shawn K. Brown

13   to file his fully completed application to proceed in forma pauperis or to pay the full filing

14   fee of $400 within 30 days from the date of that order. (ECF No. 4 at 3.) The 30-day period

15   has now long expired, and Plaintiff has not filed an application to proceed in forma

16   pauperis, paid the full $400 filing fee, or otherwise responded to the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the exercise

18   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

19   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

20   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

21   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

22   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

23   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

24   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

25   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

26   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

27   Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

28   court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming
     Case 3:18-cv-00553-MMD-WGC Document 6 Filed 06/05/20 Page 2 of 3


1    dismissal for lack of prosecution and failure to comply with local rules).

2           In determining whether to dismiss an action for lack of prosecution, failure to obey

3    a court order, or failure to comply with local rules, the Court must consider several factors:

4    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

6    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

7    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

8    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

9           Here, the Court finds that the first two factors, the public’s interest in expeditiously

10   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

14   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

15   disposition of cases on their merits—is greatly outweighed by the factors in favor of

16   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

17   court’s order will result in dismissal satisfies the “consideration of alternatives”

18   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

19   at 1424.

20          The Court’s order requiring Plaintiff to file his application to proceed in forma

21   pauperis or pay the full filing fee within 30 days expressly stated, “[i]f no IFP application or

22   filing fee is received within 30 days, this action will be dismissed.” (ECF No. 4 at 3.) Thus,

23   Plaintiff had adequate warning that dismissal would result from his noncompliance with

24   the Court’s order to file an application to proceed in forma pauperis or pay the full filing fee

25   within 30 days.

26          It is therefore ordered that this action is dismissed without prejudice based on

27   Plaintiff Shawn K. Brown’s failure to file an application to proceed in forma pauperis or to

28   pay the full filing fee in compliance with this Court’s order dated February 15, 2019.

                                                    2
     Case 3:18-cv-00553-MMD-WGC Document 6 Filed 06/05/20 Page 3 of 3


1          It is further ordered that the Clerk of Court enter judgment in accordance with this

2    order and close this case.

3          DATED THIS 5th day of June 2020.

4

5

6                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
